Russell, J.,
dissenting. In my opinion the ruling requiring dismissal for failure to properly brief testimony should not be enforced in the present case to the utmost degree of strictness, for the reason that, while the letters are not briefed, in my judgment those that are material could not be briefed so as to convey their meaning as accurately as if the entire letter were copied. A number of letters entirely impertinent in their contents appear in the record, but each of them is prefaced by the statement that they were not introduced by the plaintiff. The appearance of these *305letters in the record is a violation of the letter of the rule, but, in my judgment, does not affect its spirit, for the reason that it is perfectly plain that they are nothing more than that much waste paper would be; a mere glance of the eye disclosing the fact that it is not necessary for the court to peruse them, or to inquire as to the materiality of their contents. Under my conception of the requirements of section 5527 of the Code of 1895 (Code of 1910, § 6139), the court of review should not seek for excuses to dismiss the writ of error, or even place itself in the position of appearing to do so, for,, in the language of that statute, if there is enough in the bill of exceptions and the record to enable the court to determine the point at issue, it is its duty to do so. In view of the fact that the letters that have found their way into this record, so far as they áre immaterial, are plainly marked, I do not think the writ of error should be dismissed; and in so far as the evidence itself is concerned, as it does not appear that there was any individual undertaking on the part of the decedent, but rather that he acted as a representative of a corporation, the judgment refusing a new trial, in my opinion, should be reversed.